DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive of the scope of the claims.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In particular, the title is “Orthopedic surgical instrument system and a method of trialing an orthopedic prosthetic assembly”.  However, only method of using claims are presented.  Thus, the title should only be directed to the claimed method.
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites the limitation “the patient’s joint” in line 16 for which there is lack of antecedent basis in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “… of the tibial trial component and the tibial trial component” in each of  line 4 and the last 2 lines of the claim. The repetition of the same element [the tibial trial component] is unclear.
There is no conjunction between the two method steps recited in dependent claim 3. Therefore, it is unclear what conjunction [e.g., and, or] should be used in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun et al. U.S. publication no. 2007/0049582 A1 (“Braun”).
Regarding claim 1, Braun discloses a method of trialing an orthopedic prosthetic assembly, the method comprising: aligning a tibial trial component (combination of tibial bearing insert trial 40- figures 4-6, 11 and 13, and adaptor 42- figures 7-10, 12 and 14) with a tibial base trial (10- e.g., figure 14) positioned on a proximal end of a patient’s tibia (e.g., paragraphs [0006]-[0007]), advancing the tibial trial component (40, 42) posteriorly to move a post of the tibial base trial component into a posterior passageway defined in the tibial trial component (e.g., figures 9, 10 and 12-14; abstract; and paragraph [0014], [0016], etc.), coupling the tibial trial component (40, 42) to the tibial base trial component (10) such that the tibial trial component (40, 42) is permitted to rotate relative to the tibial base trial (e.g., paragraph [0021]; and claim 8), aligning a pair of transverse bores (not shown but described at least at paragraph [0042]- to be used with bores 48 in insert trial portion 40- e.g., as shown at least in figures 5, 6 and 11) defined in a femoral component (not shown but described at least at paragraph [0042], etc.) with a bore (48) defined in a spine (46) of the tibial trial component (portion 40 thereof), advancing an elongated pin (e.g., “hinge pin” described at least at paragraph [0042]) through the transverse bores [not depicted] and the spine (46) of the tibial trial component (portion 40 thereof) to couple the femoral component [not depicted] to the tibial trial component (40, 42), and moving the patient’s joint through a range of motion including extension and flexion to evaluate a configuration of the orthopaedic prosthetic assembly corresponding to the tibial base trial and the tibial trial component (e.g., see at least paragraphs [0055], [0057], etc.). 
Regarding claim 2, Braun discloses the method further comprising the steps of moving a tibial insert trial (40) of the tibial trial component (40, 42) in a superior direction to detach the tibial insert trial (40) from an insert adaptor (42) of the tibial trial component (40, 42) and the tibial trial component (e.g., see at least figures 12-14; and paragraphs [0014], [0019], [0052]-[0052], etc.), selecting a second tibial insert trial having a different size from the tibial insert trial (e.g., paragraphs [0051], [0059], etc.), and moving the second tibial insert trial in an inferior direction to attach the second tibial insert trial to the insert adaptor of the tibial trial component and the tibial trial component (e.g., see at least figures; and paragraphs [0014], [0019], [0052]-[0052], etc.).
Regarding claim 3, Braun discloses the method further comprising the steps of aligning an insert adaptor (42) of the tibial trial component (40, 42) with a tibial insert trial (40) of the tibial trial component (40, 42) (e.g., see at least figures 4-14), and advancing the insert adaptor (42) into an aperture (including or leading into channel 110) defined in the tibial insert trial (40) to form the tibial trial component (combination of 40, 42) (e.g., see at least figures 4-14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774